—Order unanimously reversed on the law with costs, motion granted and proceeding dismissed. Memorandum: This proceeding seeking a modification of respondent’s child support obligation under the Uniform Support of Dependents Law ([USDL] Domestic Relations Law art 3-A) was initiated with the filing in Family Court of a “Child Support Enforcement Transmittal” prepared by an employee of the Child Support Division of the Office of the Attorney General of the State of Texas. Respondent’s daughter and ex-wife, on whose behalf the proceeding was brought, are residents of Dallas, Texas. No verified petition, however, was ever filed in any court in Texas, the initiating State, or in Family Court, the appropriate court in New York, the responding State (see, Domestic Relations Law § 37 [1], [3]). Respondent moved to dismiss the proceeding for lack of jurisdiction. The motion was denied by the Hearing Examiner, and Family Court denied respondent’s objections to the Hearing Examiner’s order. Following a hearing, respondent’s weekly support obligation was increased from $15 to $140.78.
Respondent’s motion to dismiss the proceeding based upon the failure to file a verified petition should have been granted. The filing of the “Child Support Enforcement Transmittal” and accompanying documentation did not satisfy the statutory requirements for commencing a USDL proceeding. “The failure to file a petition in this proceeding renders Family Court without jurisdiction” (Matter of Sheehan v Sheehan, 221 AD2d 897, 898, lv dismissed 88 NY2d 932; see, Matter of Rensselaer County Dept. of Social Servs. [Cossart] v Cossart, 38 AD2d 635, 636). We therefore reverse the order, grant the motion and dismiss the proceeding for lack of jurisdiction (see, Matter of Sheehan v Sheehan, supra, at 898). (Appeal from Order of Onondaga County Family Court, Rossi, J. — Support.) Present— Green, J. P., Lawton, Pigott, Jr., Callahan and Balio, JJ.